Case 1:20-cr-00210-CKK Document 15 Filed 04/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Vv. Criminal No.: 1:20-cr-00210-CKK

ELLIOTT BROIDY,

Defendant.

 

NOTICE OF EXECUTIVE GRANT OF CLEMENCY AND
CONSENT MOTION TO DISMISS AS MOOT

On January 19, 2021, the President of the United States issued an executive grant of
clemency to Elliott Broidy. Specifically, the President granted Mr. Broidy a full and
unconditional pardon for the offenses charged in the Information filed in this case. The
President’s pardon, which Mr. Broidy accepts, moots this case. Mr. Broidy therefore moves for
dismissal of this case. A proposed order is attached.

Counsel for Mr. Broidy has conferred with counsel for the government. Government’s

counsel has consented to this filing and its requested relief.

Dated: April 13, 2021 Respectfully Submitted,

    
  

George
(D.C. BAYNS. 956532)
McGuireWoods LLP
888 16th Street N.W.
Suite 500

Washington, D.C. 20006-4103

Phone: (202) 857-2473

Email: gterwilliger@mcguirewoods.com
Case 1:20-cr-00210-CKK Document 15 Filed 04/13/21 Page 2 of 2

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. Criminal No.: 1:20-cr-00210-CKK

ELLIOTT BROIDY,

Defendant.

 

[PROPOSED] ORDER
Upon consideration of the Notice of Executive Grant of Clemency and Consent Motion

to Dismiss as Moot, it is hereby ORDERED that the motion to dismiss is GRANTED.

DATED:

 

Colleen Kollar-Kotelly
United States District Judge
